DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Sam L. Williams (Atty. No. 68,071) on 07/28/2022.
The claims have been amended as indicated below:
1.	(Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions, that when executed on one or more processors, causes the one or more processors to perform acts comprising:
	receiving, by a vendor device via a first communication platform, a first request that is associated with a network service issue impacting a client device and that is associated with a client account with the vendor;
	determining, by the vendor device and for the user of the client device, a client-vendor creditworthiness score that represents a history of invoice payment timeliness;
	determining, by the vendor device and for the user, a client-general creditworthiness score based on an analysis of the user’s credit files from financial institutions, retail companies, insurance companies, landlords, and government departments;
	determining, by the vendor device, a credit index for the user based on the client-vendor creditworthiness score and the client-general creditworthiness score;
	based in part on the first request, determining, by the vendor device, support data that is associated with the client device and that includes the credit index;
	determining, by the vendor device, that the support data does not include data necessary to determine a cause of the network service issue;
	based on determining that the support data does not include the data necessary to determine the cause of the network issue, generating, by the vendor device, a second request for the data necessary to determine a cause of the network service issue;
	based on the support data that is associated with the client device and that includes the credit index 
	providing, for output by the vendor device and to the client device via the second communication platform, the second request;
	in response to the second request, receiving, by the vendor device and from the client device, the data necessary to determine a cause of the network service issue; and
	based on the support data and the data necessary to determine a cause of the network service issue, determining, by the vendor device, the cause of the network service issue.

4.	(Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein the support data associated with the client device includes one or more of a category of vendor service, a device health index that reflects an integrity of the client device, an urgency index that reflects a period of time within which to address the first request, and a sentiment index that reflects a state of an attitude of a user of the client device towards the vendor.

8.	(Currently Amended) A system comprising:
	one or more processors; and
	memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:
		receive, by a vendor device via a first communication platform, a first request that is associated with a network service issue impacting a client device and that is associated with a client account with the vendor;
		determine, by the vendor device and for the user of the client device, a client-vendor creditworthiness score that represents a history of invoice payment timeliness;
		determine, by the vendor device and for the user, a client-general creditworthiness score based on an analysis of the user’s credit files from financial institutions, retail companies, insurance companies, landlords, and government departments;
		determine, by the vendor device, a credit index for the user based on the client-vendor creditworthiness score and the client-general creditworthiness score;
		based in part on the first request, determine, by the vendor device, support data that is associated with the client device and that includes the credit index;
		determine, by the vendor device, that the support data does not include data necessary to determine a cause of the network service issue;
		based on determining that the support data does not include the data necessary to determine the cause of the network issue, generate, by the vendor device, a second request for the data necessary to determine a cause of the network service issue;
		based on the support data that is associated with the client device and that includes the credit index 
		provide, for output by the vendor device and to the client device via the second communication platform, the second request;
		in response to the second request, receive, by the vendor device and from the client device, the data necessary to determine a cause of the network service issue; and
		based on the support data and the data necessary to determine a cause of the network service issue, determine, by the vendor device, the cause of the network service issue.

11.	(Currently Amended) The system of claim 8, wherein the support data associated with the client device includes one or more of a category of vendor service, a device health index that reflects an integrity of the client device, an urgency index that reflects a period of time within which to address the first request, and a sentiment index that reflects a state of an attitude of a user of the client device towards the vendor.

15.	(Currently Amended) A computer-implemented method, comprising:
	receiving, by a vendor device via a first communication platform, a first request that is associated with a network service issue impacting a client device and that is associated with a client account with the vendor;
	determining, by the vendor device and for the user of the client device, a client-vendor creditworthiness score that represents a history of invoice payment timeliness;
	determining, by the vendor device and for the user, a client-general creditworthiness score based on an analysis of the user’s credit files from financial institutions, retail companies, insurance companies, landlords, and government departments;
	determining, by the vendor device, a credit index for the user based on the client-vendor creditworthiness score and the client-general creditworthiness score;
	based in part on the first request, determining, by the vendor device, support data that is associated with the client device and that includes the credit index;
	determining, by the vendor device, that the support data does not include data necessary to determine a cause of the network service issue;
	based on determining that the support data does not include the data necessary to determine the cause of the network issue, generating, by the vendor device, a second request for the data necessary to determine a cause of the network service issue;
	based on the support data that is associated with the client device and that includes the credit index 
	providing, for output by the vendor device and to the client device via the second communication platform, the second request;
	in response to the second request, receiving, by the vendor device and from the client device, the data necessary to determine a cause of the network service issue; and
	based on the support data and the data necessary to determine a cause of the network service issue, determining, by the vendor device, the cause of the network service issue.

18.	(Currently Amended) The computer-implemented method of claim 15, wherein the support data associated with the client device includes one or more of a category of vendor service, a device health index that reflects an integrity of the client device, an urgency index that reflects a period of time within which to address the first request, anda sentiment index that reflects a state of an attitude of a user of the client device towards the vendor.

REASONS FOR ALLOWANCE
Claim(s) 1-4,6,8-11,13 and 15-19 are allowed.
The following is an Examiner’s statement of reason for allowance:
Werth et al. (US 2013/0103749 A1) teaches a method where a centralized service may deliver and execute packages on remote device to resolve a customer's issue. The centralized service may provide a user interface for a support agent to select and deliver the package to the remote device. The centralized service may determine whether or not the user is entitled to receive the service or the support agent is qualified to deliver the server represented by the package. If the user is so entitled and/or the support agent is so qualified the centralized service may enable a single button on the user interface selectable by the support agent to deliver the package to the remote device. If the user is not entitled and/or the support agent is not qualified, the centralized service may disable or not provide this button on the user interface.
Cheung et al. (US 2016/0225372 A1) teaches a method which includes receiving an audio command by an electronic device to perform an action. Context related to the audio command is learned by one or more other electronic devices connected with the electronic device. One or more other actions are performed by the one or more other electronic devices based on learned context from the audio command received by the electronic device.
Hong (US 2014/0188729 A1) teaches a method for managing event communications and actions. The method comprises receiving and storing data representing a plurality of event categories for a plurality of events detectable on a plurality of electronic devices and receiving, from a particular electronic device, event data associated with a particular event occurring at the particular electronic device. Based, at least in part, on the event data and a plurality of event categories, for the particular event, a particular event category, from the plurality of event categories is determined. Based, at least in part, on the particular event category, one or more recipients and one or more actions associated with the particular event category are determined. For each recipient, if a preferred communications method with the recipient is specified, then a communication, specifying the particular event and the one or more actions, is transmitted to the recipient according to the preferred communications method.
Brunet et al. (US 2016/0335252 A1) teaches a method provided for evaluating a customer generated communication about a customer device. Terms of a customer generated communication are received with respect to the customer's device. Through a sentiment analysis engine, a sentiment expressed through the customer generated communication is determined. The sentiment has a sentiment strength, positive or negative. Through a parsing engine, an issue is extracted with respect to the device as expressed through the terms of the customer generated communication. A device profile of the device is retrieved, which has device parameters. Relevant device parameters to the extracted issue are determined, and these are forwarded to a rules engine. Through the rules engine, the extent to which the extracted issue is factually justified is verified. The extent of factual justification is correlated with the sentiment strength to arrive at a sentiment accuracy index.
Werth, Cheung, Hong, Brunet and other prior arts do not singularly or in combination disclose the limitations “determining, by the vendor device, a credit index for the user based on the client-vendor creditworthiness score and the client-general creditworthiness score;  based in part on the first request, determining, by the vendor device, support data that is associated with the client device and that includes the credit index; …based on the support data that is associated with the client device and that includes the credit index, determining, by the vendor device, a second communication platform for transmitting the second request from the vendor device to the client device” in combination with other elements recited in independent claim 1 and similarly in independent claim(s) 8 and 15. These limitations in combination with the remaining claim limitations provide techniques that facilitate selectively automating a response to a client request for vendor services based on an intended meaning of the client request, a category of vendor services associated with the client request, and one or more factors such as an urgency index and a health index ([0011-0021]).
Dependent claims 2-4,6,9-11,13 and 16-19 are allowed based on their dependencies on respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             /Chris Parry/Supervisory Patent Examiner, Art Unit 2451